11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


Miguel Angel Munoz,                          * From the 432nd District Court
                                               of Tarrant County,
                                               Trial Court No. 1292696D.

Vs. No. 11-14-00029-CR                       * April 6, 2017

The State of Texas,                          * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgments below. Therefore, in accordance with this court’s opinion, we modify
the judgments to reflect that the $10,000 fines are to be imposed concurrently; in doing
so, we modify the order to withdraw funds, which currently reads, “Court costs, fees
and/or fines and/or restitution have been incurred in the amount of $20,649.00,” to
reflect an amount of $10,649.00 instead of $20,649.00. Additionally, the bill of cost
for Count Two, which contains no amount other than the $10,000 fine for that count,
shall be vacated. As modified, we affirm.